Seevers, J.
— Against the decided weight of authority, it lias been held in this state that counties are liable for damages caused by reason of the negligent construction and maintenance of county bridges. Wilson & Gustin v. Jefferson County, 13 Iowa, 181. This case has been repeatedly followed, and probably will continue to be, unless the general assembly interferes and provides otherwise. ' Bridges are constructed for the benefit of the general public. The ditch in question was constructed more particularly for the benefit of *312abutting owners. The benefit to them was direct, while the general public is only remotely and incidentally affected. We are not disposed to extend to ditches the rule which has been held to apply to bridges. There is a clear distinction between the two. A court-house is constructed for the benefit of the whole county, but it has been held that, when a person received a personal injury because of its negligent construction, he cannot recover therefor of the county. Kincaid v. Hardin County, 53 Iowa, 430. The case at bar falls within the rule, and is controlled by the case just cited.
Affirmed.